DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 02/24/2022, in which, claim(s) 1-8 are pending. Claim(s) 1-2, 4 and 5-6, 8 are amended. No claim(s) are cancelled or newly added.

Response to Arguments
Specification Objection: 
Applicant’s arguments with respect to specification objection have been considered. The specification objection have been withdrawn in view of the amendment to the specification (the abstract).

Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 4, and 8 have been considered. The objection of claim(s) 4, and 8 have been withdrawn in view of the amendment to claim.

Double Patenting (DP):
Applicant submitted an eTD on 02/24/2022 to overcome DP rejection issued in the previous office action. The eTD has been approved. The DP rejection issued in the previous action has been withdrawn.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 7-11, filed 02/24/2022, regarding the U.S.C. 102 and 103 rejections of Claims 1-8 have been fully considered and are not persuasive.
Applicants argue that “Banka and Ray are not analogous art”. 
In response to applicant's argument that Banka and Ray is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Banka teaches sensor-network gateways executing a security policy ([0040]) and Ray teaches efficiency and effectiveness of business processes and enhancement of cyber security ([0003]). Therefore, Banka and Ray are in the same field of endeavor of information security.
Applicants then argue that “neither Banka nor Ray teaches the claimed invention”. 
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). See MPEP § 2141.02.
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Banka et al. (US 2012/0197911 A1) in view of Ray et al. (US et al. (US 2013/0104236 A1).
Regarding Claims 1 and 5, Banka discloses A method for dynamic geospatially-referenced cyber-physical infrastructure inventory and asset management using state models, comprising the steps of: 
installing a plurality of first computing devices on a plurality of physical assets, each first computing device being attached to one of the physical assets, each first computing device comprising a first memory, a first processor, a device identifier, a geolocation device, and a wireless communication device ([0002], “A sensor network may include distributed autonomous sensors”, see Fig. 1, [0014], “Sensor network 10 includes multiple sensor nodes 12 that collect sensor data, possibly from diverse geographic locations. The sensor nodes are connected via a communication network 14 including network links 24, and sensor-network gateways 28”, [0018], “a sensor node 12 includes one or more devices that may measure or otherwise sense one or more physical quantities and convert the sensed physical quantities into or generate based on the sensed physical quantities one or more signals”, [0020], “a sensor node 12 may have one or more sensor identifiers (IDs) and generate only particular sensor data related to a particular sensor subject”, [0170], “communicating with a wireless network”); 
for each physical asset to which a first computing device is attached, using the first computing device to:
periodically determine a geographical location of one or more of the physical asset using the geolocation device of the first computing device attached to the physical asset ([0019], “a sensor-data stream is a sequence of sensor data generated by a sensor node 12, which sensor node 12 may transmit more or less continuously as it generates the sensor data or periodically in batches”, [0060], “Data may be stamped with the geographic location of the sensor node”);  
periodically generate a status update message from the first computing device, the status update message comprising the device identifier of the first computing device and the determined geographical location of the physical asset to which the first computing device is attached ([0019], “a sensor-data stream is a sequence of sensor data generated by a sensor node 12, which sensor node 12 may transmit more or less continuously as it generates the sensor data or periodically in batches”, [0020], “a sensor node 12 may have one or more sensor identifiers (IDs) and generate only particular sensor data related to a particular sensor subject”, [0060], “Data may be stamped with the geographic location of the sensor node”); 
sending the generated status update message via the wireless communication device to a second computing device comprising a second memory, a second processor, and a non-volatile data storage device wherein databases stored on the non-volatile data storage device comprise a multi-dimensional time series database and a state database ([0021], “a sensor node 12 may have one or more resources for carrying out its functions. These resources may include but are not limited to processing capabilities, memory, and power. Sensor 12 may have one or more processors and one or memory devices”, [0135], “such as a database of sensor providers, the number of subscribers to the sensor stream, the number of queries served by the sensor, the consistency nearby sensor nodes 12, and the like”, [0170], “communicating with a wireless network”), 
for each physical asset for which a status message is received by the second computing device, using the second computing device to: update a record associated with that physical asset in the state database with the determined geographical location contained in the status update message received ([0027], “An aggregator node 16 may collect data from one or more sensor nodes 12 based on a time-series of the sensor data”, [0060], “Data may be stamped with the geographic location of the sensor node”, [0177], “the contents of a data store 1040 may be stored as a dimensional, flat, hierarchical, network, object-oriented, relational, XML, or other suitable (location) database or a combination or two or more of these”); 
store the status update messages as time series data in the multi-dimensional time series database ([0027], “An aggregator node 16 may collect data from one or more sensor nodes 12 based on a time-series of the sensor data”, [0177], “the contents of a data store 1040 may be stored as a dimensional, flat, hierarchical, network, object-oriented, relational, XML, or other suitable database or a combination or two or more of these”);  
generate and update from the time series data a state model of the plurality of physical assets ([0027], “an aggregator node 16 may aggregate sensor data using temporal factors. An aggregator node 16 may collect data from one or more sensor nodes 12 based on a time-series of the sensor data. Aggregator node 16 may then provide a statistical characterization of the sensor data generated by a set of sensor nodes 12. As an example and not by way of limitation, an aggregator node 16 may provide a moving average, or autoregressive or integrated or a combination of the aforementioned (state) models”); 
applying a machine learning algorithm to the state model to predict a location of that particular physical asset ([0019], “sensor data may relate to a sensor subject because it may help detect or predict the occurrence of one or more problems or events concerning the sensor subject”, [0059], “utilizes a Machine Learning for Anomaly Detection in Sensor Networks using (Spatial/Domain) Correlation Sensor algorithm”); and  
updating a record in the state database of the particular physical asset with the predicted location ([0023], “A sensor node 12 may periodically inform one or more aggregator nodes 16 about the sensor data that it has generated or may update its aggregator node”).  
Banka does not explicitly teach but Ray teaches
where status update message for a particular physical asset of the plurality of physical assets is not received by an expected time ([0079], “a longer response time than the near real time feedback”, i.e. not received by an expected time); 
Banka and Ray are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ray with the disclosure of Banka. The motivation/suggestion would have been to enhance security control which conventional perimeter, network, or host based control and protection schemes cannot successfully perform (Ray, Abstract).

Claims 2-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Banka et al. (US 2012/0197911 A1) in view of Ray et al. (US et al. (US 2013/0104236 A1) further in view of Stanley Benjamin Smith (US 2015/0379510 A1).
Regarding Claims 2 and 6, the combined teaching of Banka and Ray does not explicitly teach but Smith teaches
wherein the state database is a decentralized, peer-to-peer blockchain database (Smith, [0009], “use of block chain infrastructure“),
Banka, Ray and Smith are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith with the combined teaching of Banka and Ray. The motivation/suggestion would have been to provide security superior to traditional contract law and to reduce other transaction costs associated with contracting (Smith, [0065]).

Regarding Claims 3 and 7, the combined teaching of Banka, Ray and Smith teaches
wherein the status update message further comprises a condition for execution of a smart contract (Smith, [0105], “conditions of (execution) a Smart Contract”).

Regarding Claims 4 and 8, the combined teaching of Banka, Ray and Smith teaches
wherein the second computing device further comprises a parametric evaluation engine comprising a third plurality of programming instructions stored in the second memory and operating on the second processor, wherein the third plurality of programmable instructions, when operating on the second processor, cause the second computing device to execute the steps of: 
generating a smart contract for the physical asset; receiving a parameter for execution of the smart contract, the parameter specifying a condition for execution of the smart contract; monitoring the status update messages for the parameter; and executing the smart contract when the parameter is detected (Smith, [0088], “a Smart Contract is used to establish parameters for and create links to a data”, [0105], “invoke implementation of the terms and conditions of a Smart Contract”, claim 22, “posting of changes in a data value of at least one data item to said block chain infrastructure; and wherein said observing triggers activation of said smart contract and implementation of said terms and conditions of said smart contract”).

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497